  Case 2:18-cv-00413-JAW Document 1 Filed 10/05/18 Page 1 of 4               PageID #: 1



                                 UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF MAINE

Sea Salt, LLC,

                    Plaintiff,

         v.

                                                  Civil Action No.
Matthew Bellerose, Amanda Bellerose,
Vincent Mastropasqua, Anthony
Mastropasqua, East End Transport, LLC,
and United Parcel Service, Inc.

                    Defendants.


                   Defendant Vincent Mastropasqua’s Notice of Removal

         Pursuant to Title 28 U.S.C. §§ 1331, 1441, and 1446, Defendant Vincent

Mastropasqua hereby gives notice of the removal of this action from the State of Maine

Superior Court (York County) to the United States District Court for the District of New

Maine. In support thereof, Vincent Mastropasqua states as follows:

         1.      Sea Salt, LLC (“Plaintiff”) filed a Complaint against Defendants Matthew

Bellerose, Vincent Mastropasqua, and East End Transport, LLC on or about August 3, 2018

alleging state law claims only. .

         2.      On October 4, 2018, counsel for Sea Salt, LLC sent, via e-mail and by hand

delivery to the undersigned counsel for Defendant Vincent Mastropasqua, a copy of a First

Amended Complaint which adds Amanda Bellerose, Anthony Mastropasqua, and United

Parcel Service, Inc. as defendants, and adds federal claims under the Racketeer Influenced

and Corrupt Organizations Act, 18 U.S.C. §§ 1961-1964.

         3.      Upon information and belief, none of the defendants (including Vincent

Mastropasqua) have been served with the initial Complaint or the First Amended



40541194v.2
  Case 2:18-cv-00413-JAW Document 1 Filed 10/05/18 Page 2 of 4                 PageID #: 2



Complaint. The basis for this statement is that a staff member of counsel’s officer called the

clerk of the York County Superior Court on October 5, 2018, and confirmed that the docket

does not include a docket entry indicating that a summons and complaint had been served

or that service had been accepted by any of the defendants or that an answer had been

filed.

         4.   Although neither the Complaint nor the First Amended Complaint were

served upon Defendant Vincent Mastropasqua and no answer has been filed on his behalf,

the documents attached as Exhibit A and Exhibit B constitute the Complaint and First

Amended Complaint that were provided to his counsel.

         5.   In accordance with the requirements of 28 U.S.C. § 1446(b), this Notice of

Removal is filed within thirty (30) days of receipt of the First Amended Complaint (which

was received on October 4, 2018). Because the First Amendment Complaint alleges

violations of the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. §§ 1961-

1964, this Court has federal question jurisdiction over this case and supplemental

jurisdiction over the pendant state law claims. 28 U.S.C. § 1331, 1367. Thus, this case is

properly removable to this Court under 28 U.S.C. § 1441.

         6.   Pursuant to 28 U.S.C. § 1446(d), Vincent Mastropasqua will promptly file a

Notice of Filing of Notice of Removal and a copy of this Notice with the Clerk of the State of

Maine Superior Court (York County) and will also serve a copy upon Plaintiff’s attorney as

well as upon the other Defendants. A copy of the Notice of Filing of Notice of Removal is

attached as Exhibit C.

         7.   Defendant Vincent Mastropasqua states that prior to the filing of this Notice

of Removal, the Maine Superior Court issued an ex parte order granting an attachment



                                              2
  Case 2:18-cv-00413-JAW Document 1 Filed 10/05/18 Page 3 of 4               PageID #: 3



(Exhibit D) and also a subsequent order dissolving that attachment (Exhibit E). Because of

the volume of documents associated those filings (approximately 500 pages), to avoid the

unnecessary filing of duplicate documents, and to insure the complete accuracy of the

record, Defendant Vincent Mastropasqua also gives notice that he will promptly obtain and

cause to be filed with this Court a complete duplicate copy of the entire State Court Record

in this matter.

       WHEREFORE, Vincent Mastropasqua hereby removes the action now pending

against him in the State of Maine Superior Court (York County) to this Court and requests

that this Court maintain jurisdiction over him as provided by law.



Dated: October 5, 2018                           /s/ Gene R. Libby, Esq.
                                                 Gene R. Libby, Esq. (Bar No. 427)

                                                 /s/ Tyler J. Smith, Esq.
                                                 Tyler J. Smith, Esq. (Bar No. 4526)
                                                 Attorneys for Defendant Vincent
                                                 Mastropasqua
                                                 Libby O’Brien Kingsley & Champion, LLC
                                                 62 Portland Road, Suite 17
                                                 Kennebunk, Maine 04043
                                                 (207) 985-1815
                                                 glibby@lokllc.com
                                                 tsmith@lokllc.com




                                             3
  Case 2:18-cv-00413-JAW Document 1 Filed 10/05/18 Page 4 of 4                  PageID #: 4




                                 CERTIFICATE OF SERVICE

        I hereby certify that on October 5, 2018, I electronically filed a Notice of Removal
with the Clerk of Court using the CM/ECF system which will send notification of such
filing(s), and have mailed the same via U.S. Mail, First Class Mail, to the following:

Plaintiff:                        Defendant Amanda               Defendant Matthew
Laura H. White, Esq.              Bellerose:                     Bellerose:
Bergen &Parkinson, LLC            John S. Whitman, Esq.          Joshua D. Hadiaris, Esq.
62 Portland Road, Suite 25        Heidi J. Eddy, Esq.            Thomas Marjerison, Esq.
Kennebunk, ME 04043               Richardson, Whitman,           Norman Hanson & DeTroy
lwhite@bergenparkinson.com        Large & Badger                 Two Canal Plaza
                                  465 Congress Street            P.O. Box 4600
                                  P.O. Box 9545                  Portland, Maine 04112
                                  Portland, ME 04112-9545        jhadiaris@nhdlaw.com
                                  jwhitman@rwlb.com              tmarjerison@nhdlaw.com


Defendant East End Transport,     Defendant Anthony              Defendant United Parcel
LLC:                              Mastropasqua:                  Service, Inc.:
Steven W. Rand, Esq.              C. Alan Beagle, Esq.           Corporation Service Company
Desmond & Rand, PA                Beagle & Ridge LLC             45 Memorial Circle
55 Stroudwater St.                10 Moulton Street              Augusta, ME 04330
Westbrook, ME 04092               Portland, ME 04101
207-854-1218                      773-1751
888-861-7478                      Email:
Email:                            cab@beagleridge.com
steve@desmondrand.com



Dated: October 5, 2018                      /s/ Tyler J. Smith__________________________
                                            Tyler J. Smith, Esq. (Bar No. 4526)
                                            Attorneys for Defendant Vincent Mastropasqua
                                            Libby O’Brien Kingsley & Champion, LLC
                                            62 Portland Road, Suite 17
                                            Kennebunk, ME 04043
                                            tsmith@lokllc.com
                                            (207) 985-1815




                                               4
